DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A, in the reply filed on 2/12/21 is acknowledged.  Species A included 5 structures, as detailed on pages 2-4 of the restriction.  All 5 structures have been examined.  Structures pertaining to species B-E are withdrawn from consideration as being drawn to non-elected species.
Claims 60-78 are pending and currently under consideration.

Priority
The claims have priority to 2/12/15 because the provisional applications (62088357 and 62035812) do not encompass the subject matter pertaining to “biosimilars”.

Claim Objections
Claims 60-78 are objected to because of the following informalities:  they contain non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 66-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims refer to “the hematological malignancy” and refer back to claim 60.  Claim 60 does refer to hematological malignancies.  Therefore, there is improper antecedent basis for “the hematological malignancy” in claims 66-78.





60-62 and 65-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
In the instant case, the claims are directed to a PD-1 “inhibitor”, “variant” or “biosimilar” and all of these are defined solely in terms of function (i.e. inhibiting PD-1 to treat cancer).  Similarly, anti-CD20 antibodies include “derivative”, “variant” or “biosimilar” and these are solely defined in terms of function (i.e. binding CD20).   The term “variant” is not defined in the specification.  The term “biosimilar” is defined in para. 418 and is a product that is highly similar to the licensed reference biological product.  No examples of “variants” or “biosimilar” are provided.  “Inhibitors” are not specifically defined, but the specification does provide a few examples of antibodies to PD-1 (nivolumab, pembrolizumab and pidilizumab) and antibodies to CD20 (rituximab, obinutuzumab, ofatumumab, veltuzumab, tositumomab, 1311-tositumomab, ibritumomab, 90Y-ibritumomab, "'In-ibritumomab, ibritumomab tiuxetan).  This does not provide a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus 
In view of the aforementioned case law and in view of the lack any specific description for a PD-1 “inhibitor”, “variant” or “biosimilar” or anti-CD20 antibody “derivatives”, “variants” or “biosimilar”, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 60-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al WO 2015/061752 (priority to 10/25/2013) in view of Lannutti et al WO 2016/020901 (priority to 8/7/14), Larsen WO 2013/088363, Morrison et al US 20100297076, Chu et al US 2009/0136485 and Salcedo et al US 20050214210.
Levy et al discloses the combination use of BTK inhibitors and anti-PD-1 antibodies (such as nivolumab, pembrolizumab and pidilizumab) for the treatment of cancers (such as chronic lymphocytic leukemia (CLL), small lymphocytic leukemia (SLL), non-Hodgkin's lymphoma (NHL), diffuse large B cell lymphoma (DLBCL), follicular lymphoma (FL), mantle cell lymphoma (MCL), Hodgkin's lymphoma, B cell acute lymphoblastic leukemia,  Burkitt's lymphoma, Waldenstrom's macroglobulinemia (WM) and multiple myeloma (MM) (see summary, para. 10+, 105-112, 123-130 and entire reference).  The reference also discloses the additional of a third agent such as rituximab, obinutuzumab, ofatumumab, ibtriumomab and tositumomab (summary and para. 10 and 336).  
The only difference between the instant invention and the reference is the use of the specific BTK inhibitor of claim 60 (elected species A) and the anti-CD20 antibodies of veltuzumab, 1311-tositumomab, ibritumomab, 90Y-ibritumomab, "'In-ibritumomab and ibritumomab tiuxetan.

The anti-CD-20 antibodies of veltuzumab, 1311-tositumomab, 90Y-ibritumomab, "'In-ibritumomab and ibritumomab tiuxetan are known in the art.  For example, Larsen et al discloses anti-CD20 antibodies of rixuimab, veltuzumab ofatumumab, tositumomab and ibrtiumomab for the treatment of cancers (summary, p. 24-25 and entire reference).  Morrison et al discloses anti-CD20 antibodies rituximab, ibritumomab tiuxetan and tositumomab (para. 9).  Chu et al discloses anti-CD20 antibodies 1311-tositumomab, 90Y-ibritumomab and rixuimab (para. 275).  Salcedo et al discloses 90Y-ibritumomab, "'In-ibritumomab, rituximab and ibritumomab tiuxetan (para. 502).  
Since Levy et al discloses the combination treatment of BTK inhibitors and anti-PD-1 antibodies and since Lannutti et al discloses that the elected species of claim 60 is a BTK inhibitor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the BTK inhibitors of Lannutti et al in the method of Levy et al with the expected benefit of treating cancers.  The further combination with antibodies to CD20 is disclosed in Levy et al and since veltuzumab, 1311-tositumomab, ibritumomab, 90Y-ibritumomab, "'In-ibritumomab and ibritumomab 
	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30 to 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sheela J. Huff/Primary Examiner, Art Unit 1643